UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2011



In re: ROBERTO ANTOINE DARDEN, a/k/a Dizz-e, a/k/a Javon,

                    Petitioner.



           On Petition for Writ of Mandamus. (4:11-cr-00052-AWA-LRL-1)


Submitted: February 20, 2018                                      Decided: March 2, 2018


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Roberto Antoine Darden, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roberto Antoine Darden petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his 28 U.S.C. § 2255 (2012) motion and motions to

expand the record. He seeks an order from this court directing the district court to act. The

district court denied Darden’s motions on February 8, 2018. United States v. Darden, No.

4:11-cr-00052-AWA-LRL-1 (E.D. Va., PACER Nos. 158, 159). Accordingly, we deny

the petition for writ of mandamus as moot. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2